

116 HR 3385 IH: Social Enterprise Ecosystem and Economic Development Commission Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3385IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Cicilline introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for the establishment of a Commission on the Advancement of Social Enterprise, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Social Enterprise Ecosystem and Economic Development Commission Act of 2019 or as the SEEED Commission Act of 2019. 2.Commission on the advancement of social enterprise (a)EstablishmentThere is established a commission to be known as the Commission on the Advancement of Social Enterprise (referred to in this section as the Commission). The purpose of the Commission is to examine and make recommendations with respect to ways the Federal Government can support and utilize the transformative power of social enterprises.
 (b)Federal Advisory Committee ActThe Federal Advisory Committee Act does not apply to the Commission established under this section. (c)MembershipThe membership of the Commission shall be composed of the following or their designees:
 (1)The Administrator of the Small Business Administration. (2)The Administrator of the Economic Development Administration.
 (3)The Assistant to the President for Domestic Policy. (4)The Commissioner of Internal Revenue.
 (5)The Secretary of Labor. (6)The Director of the National Economic Council.
 (7)The Chair of the Council of Economic Advisors. (8)The Secretary of the Treasury.
 (9)The Secretary of Commerce. (10)The Secretary of Housing and Urban Development.
				(d)Operation
 (1)ChairpersonThe Director of the Domestic Policy Council shall serve as the Chairperson of the Commission. (2)Meetings (A)In generalThe Commission shall meet at the call of the Chairperson.
 (B)Initial meetingThe initial meeting shall take place not later than 30 days after the date of enactment of this Act.
 (3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
 (4)RulesThe Commission may establish, by majority vote, any rules for the conduct of Commission business, in accordance with this Act and other applicable law.
				(e)Duties
 (1)Defining social enterpriseNot later than 1 year after the initial meeting of the Commission, the Commission shall establish criteria for identifying social enterprises for purposes of Federal programs. The Commission will draw upon existing leading research and scholarship in this area as well as the input of practitioners and policy experts within the social enterprise field.
				(2)Study activities
 (A)In generalThe Commission shall identify opportunities for the Federal Government to more effectively engage social enterprises in creating jobs and strengthening local economies while achieving optimal outcomes in addressing policy challenges at the national, State, and local level. The Commission shall receive and consider reports and testimony from individuals, government departments, State and local elected officials, community-based organizations, nonprofit organizations, faith-based organizations, foundations, and other public and private organizations statewide and of national significance on the following:
 (i)How social enterprise can accelerate progress on social issues. (ii)How social enterprises work in a cross-sector manner.
 (iii)How social enterprise can advance social and economic development goals. (B)Areas of study and recommendationThe areas studied and potential recommendations offered by the Commission under this paragraph shall include the following:
 (i)The role of social enterprises in the United States economy. (ii)The role of social enterprises in addressing economic, social, and environmental policy challenges across all levels of government.
 (iii)The role of social enterprises as community support and development entities. (iv)A statistical and qualitative examination of social enterprise within the United States and its contribution to the social and economic development of the United States.
 (v)Means through which the Federal Government can assist in enhancing the capacity of social enterprises.
 (vi)Corporate legal structures that foster or impede the development of social enterprises. (vii)How to reform the Internal Revenue Code to reduce obstacles that social enterprises face when addressing social issues and creating economic value through innovative methods.
 (viii)How to reform Federal securities laws to encourage impact investing. (ix)How the Federal Government can leverage existing Community Development Financial Institutions programs.
 (x)How various sectors (including but not limited to philanthropic, for-profit, and nonprofit sectors) and levels of government currently interact with social enterprises.
 (xi)Review of the current process through which social enterprises—both for-profit and nonprofit organizations—can obtain Federal loans, grants, and contracts and offer recommendations for improving these processes in light of the special needs and contributions of social enterprises.
 (xii)Review of the current process, policies, and procedures through which social enterprises—both for-profit and nonprofit organizations—can access Federal contracting opportunities and offer recommendations for improving the access of social enterprises to Federal procurement opportunities.
 (xiii)How the Federal Government can play a role in developing a purchasing directory of social enterprises within the United States that can be supported by citizens, businesses, and government.
 (xiv)Opportunities for the Federal Government to develop and expand research and the collection and analysis of longitudinal data on social enterprises.
 (xv)Barriers to social enterprise growth. (xvi)Opportunities for the development of an entity or initiative to support intermediaries that will promote and invest in social enterprise.
 (xvii)Identification of the appropriate entity within the Federal Government that shall be charged with the responsibility of preparing an annual report to Congress on the impact of social enterprises in the United States and the extent to which the Federal Government interacts with, supports, and invests in social enterprises. And, where appropriate, this entity shall monitor and update the areas of study listed in this subparagraph.
						(f)Powers of the commission
 (1)HearingsThe Commission may hold such hearings and collect such information as appropriate for carrying out this section.
 (2)InformationExcept as otherwise prohibited by law, the Commission may secure directly from any Federal department or agency information the Commission considers necessary to carry out this section. Upon the request of the Commission, the head of the any Federal agency shall furnish information requested under this paragraph to the Commission.
 (3)Contract authorityThe Commission may enter into contracts for research to inform the deliberations of the Commission. (4)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
				(g)Commission personnel matters
 (1)Detail of Federal employeesOn the affirmative vote of 2/3 of the members of the Commission and the approval of the appropriate Federal agency head, an employee of the Federal Government at GS–13 level or higher may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges.
				(2)Staff
					(A)In general
 (i)Appointment and compensationThe chairperson, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at Level V of the Executive Schedule under section 5316 of title 5, United States Code.
						(ii)Personnel as Federal employees
 (I)In generalAny personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
 (II)Members of the commissionSubparagraph (I) shall not be construed to apply to members of the Commission. (B)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.
					(h)Contracts for research
 (1)Researchers and expertsOn an affirmative vote of 2/3 of the members of the Commission, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out the duties of the Commission under this section.
 (2)Other organizationsNothing in this subsection limits the ability of the Commission to enter into contracts with any other entity or organization to carry out research necessary to carry out the duties of the Commission under this section.
 (i)ReportNot later than 1 year after the Commission establishes criteria by which to identify social enterprise, the Commission shall submit to the President and Congress a report on the Commission’s findings, conclusions, and recommendations. The report shall identify the Federal programs recommended and shall include—
 (1)reports on all matters studied as described in subsection (e); and (2)how existing Federal Government programs can be expanded to take advantage of the social and economic benefits of social enterprises.
 (j)TerminationThe Commission shall terminate 90 days after the date on which the Commission submits the report of the Commission under subsection (i).
			